 LECKIE SMOKELESS COAL CO.329If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1831Nissen Building, 310West Fourth Street, Winston-Salem, North Carolina 27101,Telephone 723-2911, Extension 302.Leckie Smokeless Coal Co., et al.1andUnited Mine Workers ofAmerica,Petitioner.Case 9-I?C-6572.August 5, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficerWilliam C.Mittendorf. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed. Following the hearing and, pursuant to Section 102.67 ofthe Board'sRules and Regulations,Series 8, as amended, by direc-tion of the Regional Director for Region 9, this case was trans-ferred to the National Labor Relations Board for decision.Briefshave beenfiled by theEmployer and the Petitioner.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch andMembersBrown andJenkins].Uponthe entire record in this case, including the briefs filed bythe parties,the Board finds :1.The Employeris engagedin commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.The Petitioner seeks to represent a unit of all production andmaintenance employees employedin and aroundthe several mines,haulageways,and tipplefacilities located on the property ownedand controlled by Leckie Smokeless Coal Co., herein referred to as'Others listed In the petition as "Employers" are as followsMarvin Hunter, d/b/aBrowns Creek Coal Company Glen E Coulter, d/b/a Coulter Coal Company , Floyd Daniels,d/b/a Daniels Coal Company , Junior Hill, d/b/a I-Iill Coal Company , W F McClung, Jrd/b/a Katrina Coal Company , Richard Rose, d/b/a Rose Coal Company; Travis Tincher,d/b/a T & T Coal Company, Ben Coal Company, and B & B Coal Company These "Em-ployers" will be referred to herein as operators The latter is o operators ceased opera-tions after the petition was filed and did not appear at the heal mgAfter the petition was filed, opeiator'Ray E Smith, d/b/a Ray F Smith Coal Company,commenced operations under a contract identical to that of the other operators, and an-other operator, Identified only as the Bostic Coal Company, entered into a continct as astripper and trucker These two operators Mere not included in the petition or sewedwith a notice of the hearing, and they did not appear at the hearing However in view ofour disposition hereinbelow, eve find that these operators did not need to be named asparties to this proceeding160 NLRB No. 31. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Employer or Leckie, near Rupert, in Greenbrier County, WestVirginia, including but not limited to those in and around the follow-ing mines, or mine openings, designated as :a.Leckie Smokeless Coal Company mineb.Ben Coal Company minec.Browns Creek Coal Company mined.B & B Coal Company minee.Coulter Coal Company minef.Daniels Coal Company mineg.Hill Coal Company mineh.Katrina Coal Company minei.Rose Coal Company minej.T & T Coal Company mineThe Petitioner contends that all such employees should be includedin a single unit as employees of Leckie. It argues, in effect, that themine operators, other than Leckie, are supervisory employees ofLeckie rather than independent contractors. The Employer contendsthat such a single unit is not appropriate because the mine opera-tors are independent contractors. Assuming the Board finds that themine operators are independent contractors, the Petitioner contends,in the alternative, that a single unit of all production and mainte-nance employees working on the Leckie mining property is still theappropriate bargaining unit.' It argues, in substance, that the pasthistory of effective collective bargaining on a single-unit basis at theLeckie mines, contrasted with ineffective bargaining on a multiunitbasis, supports a single-unit finding. It also points to the frequentturnover in mine operators as a factor to be considered. On the otherhand, the Employer contends that each mine operation is a separateentity and that elections should be held in separate units of employ-ees of each mine operator.The Employer owns or controls by lease approximately 42,000acres of land in Greenbrier County, West Virginia. Since 1947 or1948, the Employer has entered into written agreements with some150 operators to conduct mining operations on a portion of this land.At the time of the hearing herein, nine such operators were extract-ing coal from various mines, all of which were being operated underpermits issued to the Employer by the State Department of Mines.It appears that most of the mines are old openings from which theoperators are recovering coal not extracted in earlier operations.3 In2It is not entirely clear whether the Petitioner,by its alternative contention,requestsa multiemployer unit,or a single unit on some other theory However, in view of ourDecision herein, we need not reach or decide the Petitioner's alternative unit request.3At least one operator is working a new mine, and testified that the Employer strippedthe face of the coal,I e , exposed the coal from the overburden, to enable the operator toextract the coal LECKIE SMOKELESSCOAL CO.331addition, the Employer, with personnel directly employed by it, con-ducts similar operations on a much larger scale in separate mineslocated on these same premises.Except as to the location of the mine, the agreements under whichthe operators work are identical. The agreements provide that theoperators are required to furnish at their own cost and expense alllabor,machinery, tools, supplies, and equipment required in theoperations.4 They must employ, fix the compensation for, and dis-charge their own employees, pay their wages, make all payroll deduc-tions, and pay all taxes.-5 The operators are also required to carry, attheir own cost, general comprehensive liability and property dam-age insurance coverage for their operations in such amounts as theEmployer may require. The relationship between the Employer andthe operators is defined in the agreements as that of owner and inde-pendent contractor.On the other hand, in order to insure the greatest practicablerecovery of merchantable and mineable coal, the Employer reservesthe right to prepare and furnish to the operators from time to timewritten plans of mining and projections, which the operators agreeto follow. The Employer also furnishes such engineering services asmay in its judgment be required to assure maximum recovery of coaland compliance with the obligations of the Employers The operatorsdo not acquire the exclusive right, by the designation of specifiedareas in the agreements or by the supplying of the aforesaid plansfor mining operations, to mine all of the coal in suchareas, or tomine to exhaustion the coal in the seamin such areas,but acquireonly the right to mine and remove so much of the coalas can beaccomplished by the proper conduct of operations in compliancewith, and during the life of, the agreements. Although the agree-ments specify that the Employer shall exercise no control over the*However,the evidence discloses that the operators are not required to put up anycapital when they commence operations.Leckie testified that the operators may use any"equipment laying around,"whether it belongs to the Employer or some other operator.Indeed, the record shows that the Employer owns most, if not all, of the heavy equip-ment which is used in the mining operations,including the motors,mine cars,tracks,cuttingmachines,and ventilating machinery.The operators'investment appeals to beprimarily in the less expensive equipment,such as hand drills,pumps,car hoists, andcables.Althoughthe operators may purchase their supplies elsewhere,most supplies are pur-chased from the Employer who debits such purchases against the coal delivered to thetipple.Similar debits are made for equipment repairs at the Employer's machine shop5The Employer admits that in rare cases it advances money to the operators over andabove sums which it may owe for coal delivered to the tipple.However, it denies that thismoney is advanced specifically to meet an operator's payroll.0 These services are furnished to the operators without charge. The Employer's engineersset the spads,which indicate the direction in which the mine will be worked,and are con-sulted before the operators may vary from the spads,or notified immediately thereafter.The engineers go into the mines in case of trouble and may give some directions to opera-tors when necessary to insure maximum recovery of coal. Leckie testified that this engineer-ing work is required by law and by the terms of its lease from the land company. 332DECISIONSOF NATIONALLABOR RELATIONS BOARDoperators' employees or mining operations, the agreements providean exception where the Employer considers it necessary for the pro-tection of its property or to enforce conformity to the plans of min-ing and projection which it has supplied. The Employer also reservesthe right to keep inspectors at all the mining operations and at thetipple, and to refuse to pay for any coal offered for delivery which,according to the Employer's standards, is not in quality and condi-tion acceptable for preparation and sale. Moreover, the operatorsmay not mine, remove, and deliver coal in excess of amounts estab-lished by the Employer. Title to all coal and the full right of per-centage depletion for tax purposes are reserved to the Employer, andthe operators have no right to dispose of the coal to anyone otherthan to the Employer. The operators are paid a flat rate of $3.30 pernet ton for coal delivered to and accepted at the tipple.' However,the operators may purchase rejected coal from the Employer at 50cents per net ton, as stipulated in the agreements, and are free to dis-pose of such coal at will, so long as they do not hinder or obstructthe Employer's operations. Although the operators have the right toconstruct and install, at their cost and expense, such structures, facili-ties, or roads as they may consider desirable in their operations, theEmployer reserves the right to designate the location on the premisesof such facilities. The agreements run for 3 months, with automaticrenewals for successive periods of like duration, but either party mayterminate the agreement, without cause, upon 30 days' written notice.In addition, the Employer may terminate the agreements for breachor violation of any substantial provision thereof. Also, the agree-ments may be canceled if the operators transfer or assign them with-out the written consent of the Employer.In determining the status of persons alleged to be independent con-tractors, the Board has frequently held that the Act requires appli-cation of the "right of control" test. Where the person for whom theservices are performed retains the right to control the manner andmeans by which the result is to be accomplished, the relationship isone of employment. On the other hand, where control is reservedonly as to the result sought, the relationship is that of an independ-ent contractor. The resolution of this question depends on the factsof each case, and no one factor is determinative."Although the evidence discloses several factors which are usuallyconsidered to indicate an independent contractor status, the presenceof these factors does not alone establish such status. Thus, we do not7most of the coal is trucked to the tipple, apparently by arrangements between theoperators and independent truckers However,one operator appears to transport his coalto the tipple over the Employer's tracks and in the Employer's cars at no additional costfor the use of this equipment11E.g,F. H. Snow Canning Company,156 NLRB 1075. LECKIE SMOKELESS COAL CO.333regard as controlling the fact that a written agreement defines therelationship as one of independent contractor; that the operatorshire and pay the employees who work the mines and make the usualpayroll deductions; or that the operators make independent arrange-inents for the delivery of the coal to the tipple.It is clear that the result to be accomplished through the agree-ments is the production of coal for processing and sale to theEmployer's customers. In accomplishing this result, the operatorspossess few of the traits which are characteristic of independent pro-ducers whose earnings are controlled by self-determined policies, per-sonal investment and expenditure, and market conditions. The oper-ators do not have a proprietary interest in the mines, or in the coalextracted therefrom, and cannot transfer or assign any rights tooperate the mines without the written consent of the Employer. Theyacquire no right to sell the coal on the open market, but must deliverthe coal to the Employer's tipple at a rate which is unilaterally deter-mined by the Employer. The operators' opportunities for profit aresubstantially impaired by the Employer's power to limit production,aswell as by the Employer's ownership and control of the heavyequipment without which, it appears, the coal could not be profitablyextracted from the mines.While the operators may theoreticallyincrease their profits by the selective purchase of supplies, the rec-ord discloses that most of their supplies are purchased from theEmployer. Also, the operators' risk of loss is substantially mini-mized by the engineering services provided by the Employer whichare geared to attaining the maximum recovery of coal. By furnish-ing these engineering services and the heavy equipment, theEmployer also exercises a measure of control over the manner andmeans by which the operators extract the coal. In addition, theEmployer reserves the right to keep inspectors in the mines and toexercise ultimate control over the operators' employees and miningoperations in order to protect its property or to enforce conformityto its plan of mining and projection. Moreover, the agreements arefor a short term and may be terminated without cause, thus endingthe entire arrangement between the Employer and the operators.In view of the foregoing and the record as a whole, we find thatthe operators are not independent contractors, but are supervisors ofLeckie, and the individuals otherwise employed in the mines areworking in the interest of Leckie as a part of its coordinated miningoperations in Greenbrier County, West Virginia, and are employeesof Leckie.'We therefore find that a question affecting commerceCf.F. H.Snow Canning Company, supra;East Coast Trawling & Dock Company, Inc.,153 NLRB 11.54;Witham P. Riggan & Son, Inc,153NLRB 1358. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDexists concerning the representation of certain employees of theEmployer within the meaning of Sections 9(c) (1) and 2(6) of theAct.The unit here requested is comprised of all the Employer's employ-ees engaged in a coordinated mining operation in an employer-composed grouping of mines all contained in a common and clearlydefined area of operations. As such, we find the requested unit appro-priate under accepted principles,10notwithstanding the possibilitythat a smaller unitlimited toa single mine or a group of mines mightin certain circumstances also be deemed appropriate.h14.We find the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(c) of the Act:All production and maintenance employees working in andaround the several mines, haulageways,and tipple facilitieslocated on the property owned and controlled by the Employer,near Rupert,inGreenbrierCounty,West Virginia,excludingoperators,professional, technical,and office employees,guards,and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.] 1210Metropolitan Life Insurance Company,156NLRB 1408.11Dixie Belle Mills, Inc.,139 NLRB 629;Sav-On Drugs,Inc.,138 NLRB 1032.12An electioneligibilitylist, containing the names and addresses of all theeligible voters,must be filedby the Employer withthe RegionalDirectorfor Region9 within 7 days afterthe date of this Decision and Direction of Election.The RegionalDirectorshall make thelist available to all partiesto the-election.No extension of time tofile this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to complywith thisrequirement shall be grounds for setting aside the election wheneverproper ob-jections are filed.ExcelsiorUnderwearInc.,156NLRB 1236.The Procter&Gamble Manufacturing CompanyandIndepend-ent Oil & Chemical Workers, Inc., Formerly Known as TheProcter & Gamble Independent Union ofPort Ivory,N.Y., Inc.,and as The Procter&Gamble Independent Union of Port Ivory,N.Y.Cases 29-CA--YO (formerly 2-CA-9155) and 46 (formerly2-CA-9814).August 9, 1966DECISION AND ORDEROn October 20, 1965, Trial Examiner Ivar H. Peterson issued hisDecision in the above-entitled proceeding, finding that Respondent160 NLRB No. 36.